                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :       No. 3:18cr99
                                                      :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :
BRIAN BREW,                                           :
                               Defendant              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       This matter arises from the government’s indictment, where Defendant

Brian Brew was charged with distribution of controlled substances—fentanyl and

heroin—resulting in death pursuant to 21 U.S.C. §§ 841 (a)(1) and 841

(b)(1)(C). Before the court for disposition is a motion to suppress filed by

Defendant Brew. (Doc. 19). Having been fully briefed, the motion is ripe for

disposition.

Background

       On January 14, 2018, Wilkes-Barre City Police Department (hereinafter

“WBPD”) commenced an investigation into the drug overdose death of

A.C. Before the defendant’s indictment, on January 24, 2018, Detective Thomas

Harding of the WBPD contacted Defendant Brew for an interview. (Doc. 35,

Notes of Testimony of Suppression Hrg. held on Feb. 13, 2019 (hereinafter “N.T.”

at 6)). The defendant consented to the interview and proceeded to the police
headquarters. (Id.) Detective Harding informed Defendant Brew that he was not

in custody; but, out of abundance of caution, read the defendant his Miranda

rights. (N.T. at 7).

      Throughout the interview, and on multiple occasions, the defendant

mentioned that he would rather speak with an attorney before speaking with

investigators. (Id. at 8). In response to each of these requests, Detective

Harding and Task Force Officer Shane Yelland informed Defendant Brew that he

was free to leave and that he had the right to an attorney. (Id.) The interview

ended shortly after the defendant expressed that he wanted an attorney, stood

up, and left the room. (Id. at 9).

      Two months later, on March 20, 2018, Defendant Brew was indicted. (Id.

at 10). The next day, the police department went to the defendant’s Gildersleeve

Street residence to take the defendant into custody. (Id.) When law enforcement

officers arrived at the residence, the defendant was not leaning up against

anything for support and the defendant communicated that he was waiting for a

ride. (Id. at 7-14). After Detective Harding informed the defendant that they were

at his residence to arrest him and take him into custody, the defendant became

visibly emotional and began to sob. (Id. at 11-13). Although the defendant was

emotional, Detective Harding observed that Defendant Brew had no trouble

communicating and appeared steady on his feet. (Id. at 12).

                                        2
      Fifteen minutes after law enforcement officers arrived at the defendant’s

residence, a transport unit picked up, handcuffed, and drove the defendant to the

police station where Detective Harding and Officer Yelland conducted a second

interview. (Id. at 13). It is during this interview that the defendant ultimately

makes inculpatory remarks that he is seeking to suppress.

      When law enforcement arrived at the police station with Defendant Brew,

they placed him inside the same interview room that he was in during the prior

interview. (Id.) Before the commencement of the interview, the defendant

remained handcuffed and placed his head on the table due to the uncomfortable

position of his arms. (Id.)

      Detective Harding asked Defendant Brew to stand up, where the defendant

instinctively turned away from the detective so that his handcuffs could be

removed. (Id.) At this stage of the custodial interview, the defendant asked for a

cigarette. (Id. at 15). When the detective provided Defendant Brew with

cigarettes, the defendant picked up the cigarettes and walked over to the window

where he smoked for approximately five minutes. (Id.)

      After Defendant Brew finished smoking, Officer Yelland provided the

defendant with a waiver form. (Id. at 39). Before the defendant signed the form,




                                          3
Officer Yelland read the Miranda Warnings1 out-loud while utilizing his pen to

ensure that the defendant was following along. (Id.) Officer Yelland then

instructed the defendant to read the warnings; and if he consented to the waiver,

to initial, and then sign the document, which would indicate that the defendant

understood the warnings. (Id.)

      After Defendant Brew signed the waiver form, he initiated the question of

what his chances of going home were. (Id. at 40). After initiating this question,

Officer Yelland responded by explaining the process of a sentencing guideline

downward departure and stating that the defendant has a “50/50” chance of

going home if he cooperates during the investigatory process. (Id. at 41). Officer

Yelland also communicated with Defendant Brew that if he cooperated, law

enforcement officers would negotiate for a potential pretrial release based upon

the goals of the interview. (Id.)

      Throughout this interview, Defendant Brew articulately answered questions,

remembered past events, provided descriptive information to the investigators,

and corrected the investigators when they misheard information. (Id. at 42).

During the scope of the interview, Defendant Brew never communicated that he

was tired nor did he exhibit signs that he was under the influence of any


1
  Miranda Warnings provide an accused of his right to remain silent, that any
statement he says may be used as evidence against him, and that he has a right
to the presence of an attorney, either retained or appointed.
                                          4
controlled substance. (Id. at 14). Defendant Brew admitted that he sold the

drugs to Matthew Gyle that eventually killed A.C. (Id. at 63). It is these

inculpatory remarks that the defendant is seeking to suppress.

      On June 22, 2018, Brew filed the instant Motion to Suppress and

supporting brief. (Docs. 19 and 20). This court held an evidentiary hearing on

February 13, 2019. (Doc. 29). The parties have submitted post-hearing briefs

bringing this case to its current posture.

Discussion

      The issue is whether Defendant Brew, during the March 21, 2018 custodial

interrogation, voluntarily disclosed to authorities that he sold the drugs to

Matthew Gyle that eventually killed A.C. The Fifth Amendment of the United

States Constitution specifically mandates that “[n]o person . . . shall be compelled

in any criminal case to be a witness against himself.” See U.S. CONST. amend.

V. The Supreme Court has held that the Self-Incrimination Clause of the Fifth

Amendment “[bars] the introduction in federal cases of involuntary confessions

made in response to custodial interrogation[s].” Withrow v. Williams, 507 U.S.

680, 688 (1993). The prosecution may not use a defendant’s inculpatory

statements stemming from a custodial interrogation unless it demonstrates use of

procedural safeguards effective to secure privilege against self-incrimination.

Miranda v. Arizona, 384 U.S. 436, 444 (1966).

                                             5
      Custodial interrogation “mean[s] questioning initiated by law enforcement

officers after a person has been taken into custody or otherwise deprived of his

freedom of action in any significant way.” Id. The procedural safeguards

necessary to secure privilege against self-incrimination requires a law

enforcement officer to warn the accused of his right to remain silent, that any

statement he says may be used as evidence against him, and that he has a right

to the presence of an attorney, either retained or appointed. Id.

      The defendant may waive effectuation of these rights provided the waiver is

made voluntarily, knowingly, and intelligently. Id. A confession is not made

voluntarily, knowingly, and intelligently if it is considered a product of coercion.

See Lynumn v. llinois, 372 U.S. 528, 534 (1963). A confession is a product of

coercion if it is obtained under circumstances that overbear the defendant’s will

at the time of the questioning. Id. Here, it is undisputed that Defendant Brew

was part of a custodial interrogation. What is in dispute is whether the

defendant’s confession—which took place during the custodial interrogation—

was a product of coercion.

      Courts look at the totality of the circumstances when determining whether a

confession is a product of coercion. Miller v. Fenton, 796 F. 2d 598, 604 (3d Cir.

1986). Using the totality of the circumstances approach requires the reviewing

court to consider three particular factors in assessing whether a confession is a

                                           6
product of coercion.2 Id. First, the court reviews the accused’s characteristics.

Id. Second, the court looks at the details of the interrogation. Id. Third, the court

reviews the specific tactics utilized by law enforcement officials in eliciting the

confession. Id. The prosecution must establish by a preponderance of the

evidence that a challenged confession was voluntary. Id. We will discuss each

of these factors in turn.

    I.     Accused’s Characteristics

         First, the courts look at the accused’s background, including his criminal

history, which could indicate how familiar the defendant is with the criminal

justice system. Although the defendant has been convicted of 10 crimes over the

last 20 years, there is nothing in the record that reveals that on prior occasions,

Defendant Brew was given Miranda warnings or that he waived his rights, or

made any statements to the police. The defendant’s background suggests

familiarity with the criminal justice system generally; however, it does not indicate

any knowledge of the rules regarding the benefits of cooperating with the


2
  We recognize that the Third Circuit has also articulated a non-exclusive 6 factor
analysis for determining voluntariness. These factors include: (1) the youth of
the accused; (2) his lack of education; (3) the lack of any advice to the accused
of his constitutional rights; (4) the length of detention; (5) the repeated and
prolonged nature of questioning; (6) and the use of physical punishment such as
the deprivation of food or sleep. The 3 factor analysis, however, encompasses
the 6 factor test. The 6 factor test is fact specific and only half of those factors
apply to the facts in this case. As a result, the 3 factor analysis is relevant to the
facts and provides for a more appropriate analysis.
                                            7
government in federal court. See U.S.S.G. 5K1.1. Therefore, the accused’s

background and familiarity with the criminal justice system, standing alone, does

not point either way with respect to determining whether the defendant’s

confession was a product of coercion.

   II.     Details of the Interrogation

         Next, the courts look at the conditions under which the interrogation

occurred. Defendant Brew argues that this factor should weigh in his favor

because he “was either intoxicated, in fear of opiate withdrawal, or undergoing

opiate withdrawal at the time of his interrogation.” (Doc. 38, Br. Supp. Mot.

Suppress (hereinafter “M.S.” at 11)). As a result, the defendant claims that the

conditions of the March 21 interview warrants suppression. We disagree with the

defendant.

         Whether a defendant is sufficiently intoxicated to prevent him from

exercising free will in speaking with a law enforcement officer is determined by

the observations of a reasonable officer at the time of the interrogation. United

States v. Caple, No. 3:07CR394, 2008 WL 5146556, at *6 (M.D. Pa. Dec. 8,

2008), aff'd, 403 F. App'x 656 (3d Cir. 2010) (stating that law enforcement

officers should look for evidence of intoxication when determining whether a

defendant’s confession was a “product of rational intellect and free will”). Here,

there is ample evidence indicating that Defendant Brew’s confession was a

                                            8
product of rational intellect and free will. Throughout this interview, Defendant

Brew articulately answered questions, remembered past events, provided

descriptive information to investigators, and corrected investigators when they

misheard information. (N.T. at 42). During the scope of the interview, Defendant

Brew never communicated that he was tired; nor, did he exhibit any signs that he

was under the influence of any controlled substance. (Id. at 14). Moreover,

Detective Harding testified that it was his belief that the defendant was not

intoxicated. (N.T. at 17). As a result, the conditions of the interrogation do not

indicate that Defendant Brew’s confession is a product of coercion.

   III.      Specific Tactics Utilized by Law Enforcement

          Most critical in this case is the final factor, which is the conduct of the law

enforcement officers. Defendant Brew claims that Officer Yelland’s

communications specifically intended to convince the defendant “that only an

immediate, uncounseled confession would result in Mr. Brew’s pretrial release

and leniency at sentencing.” (M.S. at 8). The defendant further claims that

Officer Yelland’s communications regarding a downward departure were

“misleading and confusing” therefore inducing Defendant Brew’s confession. (Id.

at 9). The defendant claims that Officer Yelland’s statements, therefore, were a

product of coercion. We disagree with the defendant.




                                               9
      It is commonplace for defendants who have acquired counsel to meet with

law enforcement officials and agree to cooperate with the government. See

U.S.S.G. 5K1.1. The Sentencing Guidelines explicitly provide for this procedure

and, upon the government’s motion, give a sentencing court authority to depart

below mandatory statutory minimum sentences where such cooperation is

deemed substantial. Id.

      Here, there is no dispute that Defendant Brew waived his rights to counsel.

(N.T. at 39). Officer Yelland provided the defendant with a waiver form. (Id.)

Before the defendant signed the form, Officer Yelland read the Miranda Warnings

out-loud while utilizing his pen to ensure that the defendant was following along.

(Id.) Officer Yelland then instructed the defendant to read the warnings himself;

and, if he consented to them, to initial and then sign the document, which would

indicate that the defendant understood the warnings. (Id.)

      After Defendant Brew signed the waiver form, he initiated the question of

what his chances of going home were. (Id. at 40). In response, Officer Yelland

explains the process of a sentencing guideline downward departure and stated

that the defendant had a “50/50” chance of going home if he cooperated during

the investigatory process. (Id. at 41). Officer Yelland also communicated with

Defendant Brew that if he cooperated, law enforcement officers would negotiate

for a potential pretrial release based upon the goals of the interview. (Id. at 39).

                                         10
      It was not until after the defendant waived his Miranda Rights and asked

about his chances of going home that Officer Yelland mentioned procedures of

downward departure. (Id. at 40). Because Officer Yelland communicated regular

procedures involving the Sentencing Guidelines in response to a question that

Defendant Brew posed, we do not believe these communications were

misleading or intended to induce the defendant into making a confession.

Therefore, the conduct of Detective Harding and Officer Yelland does not

indicate that the defendant’s confession is a product of coercion.

Conclusion

      For the reasons stated above, Defendant Brew’s confession was not a

product of coercion. The facts in this case, instead, indicate that the defendant’s

confession was voluntary. We will, therefore, deny the defendant’s motion to

suppress. An appropriate order follows.



Date: April 16, 2019                            BY THE COURT:




                                                s/ James M. Munley
                                                JUDGE JAMES M. MUNLEY
                                                United States District Court




                                        11
